Name: Commission Regulation (EEC) No 3120/89 of 17 October 1989 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1989 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 89 Official Journal of the European Communities No L 300/15 COMMISSION REGULATION (EEC) No 3120/89 of 17 October 1989 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1989 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, carcase weight ; whereas, however, for region 5 this loss of income must be reduced by the weighted average of the variable premiums actually granted and the foreseeable premiums for the remainder of the 1989 marketing year, such average being obtained in accordance with the provisions of Article 5 (6); whereas also under Article 5 (3) the amount of the premium per female goat is fixed at 80 % of the premium per ewe ; whereas under Article 5 (9) the amount of the premium per female sheep other than eligible ewes is also fixed at 80 % of the premium per ewe ; Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1 980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular Article 5 (4). thereof, Whereas, pursuant to Article 9a of Regulation (EEC) No 1837/80, the amount of the premium must be reduced by the impact on the basic price of the coefficient provided for in Article 9a (2) ; whereas that coefficient was pro ­ visionally fixed by Commission Regulation (EEC) No 3817/88 of 7 December 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat Q for the 1989 marketing year ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to compensate for the loss of income sustained by producers of sheepmeat, and in certain areas, of goatmeat ; whereas these areas are defined in Annex III to Regulation (EEC) No 1837/80 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat is granted (3), as amended by Regulation (EEC) No 3519/86 (4), determining the mountain areas in which the premium may be granted ; whereas Article 5 (9) of Regulation (EEC) No 1837/80 provides for the possibility of the granting of premiums to producers of female sheep of certain mountain breeds other than eligible ewes in certain areas ; whereas these sheep and these areas are defined in the Annex to Council Regulation (EEC) No 872/84 of 31 March 1984 laying down the general rules for the granting of premiums to sheepmeat producers^5), as last amended by Regulation (EEC) No 1 970/87 (6); Whereas Commission Regulation (EEC) No 2448/89 (8) accordingly determined the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1989 marketing year, and authorized certain Member States to pay an advance ; whereas, in the light of the present situation on the Community market and in particular the collapse of market prices, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1989 marketing year should be redetermined ; whereas, by way of derogation from Article 4(1 ) of Commission Regulation (EEC) No 3007/84 ('), as last amended by Regulation (EEC) No 1514/86 (I0), the advance for the 1989 marketing year should therefore be 50 % of the estimated foreseeable premium ; whereas, in accordance with Article 4 (3) of the said Regulation, the advance is paid only where it is not less than ECU 1 ; Whereas pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 and to enable an advance payment to be made to sheepmeat and goatmeat producers operating in less-favoured agricultural areas, the foreseeable loss of income should be estimated in the light of the foreseeable trend in market prices ; Whereas under Article 5 (3) of Regulation (EEC) No 1837/80 the amount of the premium per ewe and per region is obtained by multiplying the loss of income referred to in Article 5 (2) by a coefficient expressing for each region the normal annual average production of lamb meat per ewe expressed per 100 kilograms of Whereas, in Member States which have already paid the advance referred to in Regulation (EEC) No 2448/89, the amount payable to producers who have received the advance is the difference between the advance payable under this Regulation and that referred to in Regulation (EEC) No 2448/89 ; (') OJ No L 183, 16. 7. 1980, p. 1 . P) OJ No L 110, 29 . 4. 1988, p. 36. (3) OJ No L 97, 12. 4. 1986, p. 25. (4) OJ No L 325, 20. 11 . 1986, p. 17. Is) OJ No L 90, 1 . 4. 1984, p. 40. f6) O ] No L 184, 3 . 7. 1987, p. 23 . f) OJ No L 337, 8 . 12. 1988 , p . 16 . ( ¢) OJ No L 233, 10. 8 . 1989, p. 5. O OJ No L 283, 27. 10 . 1984, p. 28 . ("&gt;) OJ No L 132, 21 . 5 . 1986, p. 16. No L 300/16 Official Journal of the European Communities 18 . 10 . 89 (ECU) Region Advance on premiumpayable per ewe 2 10,053 3 10,396 4 11,446 5 4,115 6 10,146 7 7,491 whereas, in accordance with Article 4(4) of Regulation (EEC) No 3007/84, where Article 5 (5) of Regulation (EEC) No 1837/80 is applied, the advance paid where appropriate in region 2, is not paid in region 1 ; whereas, however, in view of the present situation of the markets in region 1 , Greece and Italy should be authorized to pay the advance on the said premium by way of derogation from Article 4 (4) ; Whereas, for budgetary reasons, the granting of advance payments should only be authorized from 16 October 1989 ; Whereas Regulation (EEC) No 2448/89 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 3 1 . The estimated amount of the premium payable per female goat and per region in the areas designated in Annex III to Regulation (EEC) No 1837/80 and in Article 1 of Regulation (EEC) No 1065/86 is as follows : (ECU) HAS ADOPTED THIS REGULATION : Region Estimated amount of the premium payable per female goat 2 16,084 7 1 1,986 Article 1 A difference is hereby found between the basic price and the foreseeable market price during the 1989 marketing year for the following regions : (ECU/100 kg) 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which the Member States are authorized to pay to goatmeat producers located in the less-favoured areas with the areas designated in paragraph 1 above shall be as follows : (ECU) Region Difference 2 108,674 3 92,407 4 130,814 5 142,929 6 115,949 7 78,871 Region Advance on premiumpayable per female goat 2 7 8,042 5,993 Article 2 1 . The estimated amount of the premium payable per ewe and per region is as follows : Article 4 1 . The estimated amount of the premium payable per female sheep other than eligible ewe and per region in the areas mentioned in the Annex to Regulation (EEC) No 872/84 is as follows :(ECU) (ECU)Region Estimated amount of the premiumpayable per ewe 2 20,105 3 20,792 4 22,892 5 8,230 6 20,291 7 14,982 Region Estimated amount of the premium payable per female sheep other than eligible ewes 5 6,584 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which the Member States are authorized to pay to producers of female sheep other than eligible ewes located in less-favoured agricultural areas within the areas mentioned in paragraph 1 above shall be as follows : 2. Pursuant to Article 5 (4) of Regulation (EEC) . No 1837/80, the advance which the Member States are authorized to pay to sheepmeat producers located in less-favoured agricultural areas shall be as follows : 18 . 10. 89 Official Journal of the European Communities No L 300/ 17 (ECU) Region Advance on premium payable per femalesheep other than eligible ewes 5 3,292 areas specified in Annex III to Regulation (EEC) No 1837/80 and Article 1 of Regulation (EEC) No 1065/86, to producers of goatmeat. Article 7 The advances provided for under this Regulation may be granted as from 15 October 1989 . National aids in the form of an advance on the ewe premium granted before this date under the conditions laid down by this Regulation and authorized pursuant to the third subparagraph of Article 93 (2) of the Treaty of Rome shall be considered as having been granted for the purposes of this Regulation as from 16 October 1989. Article 8 Regulation (EEC) No 2448/89 is hereby repealed. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 5 In Member States which have paid the advance referred to in Regulation (EEC) No 2448/89, the amount payable to producers who have received that advance shall be the difference between the advance payable under this Regulation and that referred to in Regulation (EEC) No 2448/89 . Article 6 In accordance with Article 5 (4) of Regulation (EEC) No 1837/80 and by way of derogation from Article 4 (4) of Regulation (EEC) No 3007/84, Member States of region 1 are hereby authorized to pay the advance payable in region 2 to producers of sheepmeat and, in the case of the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1989. For the Commission Ray MAC SHARRY Member of the Commission